Exhibit 10.7A

 

AMENDMENT AGREEMENT

 

This Amendment Agreement between Ostex International, Inc. (the “Company”), a
Washington corporation, and Thomas A. Bologna (“Executive”) is dated and entered
into as of February 10, 1998.

 

RECITALS

 

A.            The parties entered into an Executive Employment Agreement dated
as of July 16, 1997 providing for the employment of Executive by the Company.

 

B.            The parties entered into a Stock Option Agreement evidencing a
stock option grant from the Company to Executive on July 16, 1997 (the “Stock
Option Agreement”).

 

B.            The parties now desire to amend the Employment Agreement and Stock
Option Agreement, upon the terms set forth herein.

 

AGREEMENT

 

Therefore, it is agreed as follows:

 

1.             Employment Agreement.  The Employment Agreement shall be amended
by deleting the third sentence of Section 5.4 thereof.  Therefore, page 4
containing Section 5.4 of the Employment Agreement shall be restated in the form
attached hereto as Exhibit A and inserted as a substitute page in the existing
Employment Agreement.

 

2.             Stock Option Agreement.  The Stock Option Agreement shall be
amended by deleting the third and fourth sentences of the paragraph entitled
“Vesting.”  Therefore, page 1 containing the “Vesting” paragraph shall be
restated in the form attached hereto as Exhibit B and inserted as a substitute
page in the existing Stock Option Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and entered into this Amendment
No. 2 as of the date set forth above.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Thomas A. Bologna

 

 

Thomas A. Bologna

 

 

 

 

 

 

 

COMPANY:

 

 

 

OSTEX INTERNATIONAL, INC.

 

 

 

 

 

 

 

By

/s/ Thomas J. Cable

 

 

 

Thomas J. Cable

 

Its

Chairman

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(including utilities, telephone and similar expenses), such leases to be subject
to the Company’s approval (iii) limited moving expenses, and (iv) temporary
living accommodations in Seattle until an apartment is rented.  The Company and
the Executive shall agree on a budget for such expenses as soon as practicable
after the date of this Agreement and shall initial such final budget to
acknowledge the agreed levels of expenses.  To the extent that such
reimbursement or direct payment shall be treated as taxable income, the
Executive shall receive a “gross up” bonus to compensate the Executive for any
and all income taxes that the Executive may be required to pay with respect to
such reimbursement and gross up bonus (whenever such taxes may be assessed or
paid).  The Executive shall report all such reimbursement and “gross up” bonuses
as ordinary income for income tax purposes.  Upon termination of Executive’s
employment, if Executive so requests, the Company shall reimburse the Executive
for the reasonable expense of relocating to San Diego (or another location
designated by Executive within the United States) and shall assume any lease
which Executive may have entered into in Seattle.

 

5.4          Stock Options

 

Simultaneously herewith, the Company has granted options to purchase 700,000
shares of Common Stock to the Executive under the authority of its Amended and
Restated 1994 Stock Option Plan and pursuant to the terms and conditions of the
Stock Option Agreement dated July 16, 1997 between the parties (the “Stock
Option Agreement”).  Annually, the Board of Directors shall consider, at its
sole discretion, granting additional stock options to the Executive.  The
Company represents and warrants to the Executive that all stock options (both
incentive stock options and nonqualified stock options) it has granted under the
1994 Stock Option Plan have contained a provision that vested options will
terminate upon the expiration of 90 days from the date of an optionee’s
termination of employment or contractual relationship with the Company for any
reason other than death or disability.

 

5.5          Insurance

 

During the term of the Executive’s employment, the Company will obtain term life
insurance on the life of the Executive, which insurance will provide for the
payment of an amount equal to the Base Salary for one year (or an amount equal
to two times the Base Salary following a Change in Control) to the Executive’s
spouse in the event of the Executive’s death; provided that the Company may
obtain such

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OSTEX INTERNATIONAL, INC.

 

AMENDED AND RESTATED 1994 STOCK OPTION PLAN

 

STOCK OPTION AGREEMENT

 

To:  Thomas A. Bologna

 

Date of Grant:  July 16, 1997

 

We are pleased to inform you that you have been granted a stock option for the
purchase of shares of common stock of Ostex International, Inc., a Washington
corporation (the “Company”), under the Amended and Restated 1994 Stock Option
Plan (the “Plan”).  The terms of this option are as set forth in the Plan and in
this Agreement and the Plan is incorporated into this Agreement by reference. 
The most important of the terms are summarized as follows:

 

Number of Shares:  700,000

 

Exercise Price:  $3.125

 

 

 

Term:  Ten years

 

 

 

Vesting:  This option will vest and become exercisable with each month of
continuous employment in equal monthly installments over a four–year period,
commencing July 16, 1997; provided, however, that this option shall
automatically accelerate so that this option shall become 100% vested and
exercisable upon your death or disability at any time after you have been
continuously employed by the Company for at least two years.In the event of any
Change in Control (as defined in Section 5.14.1 of the Plan), this option shall
automatically accelerate so that this option shall, immediately prior to the
specified effective date for the Change in Control, become 100% vested and
exercisable.

 

Type of Option.  This option shall constitute an incentive stock option, except
to the extent any portion of this option fails to qualify as an incentive stock
option under Section 422(d) of the Code, as reflected in the next succeeding
paragraph, which portion shall constitute a nonqualified stock option.

 

ISO Qualification:  On the date of grant of this option, Section 422(2) of
theCode provides that, to the extent that the aggregate fair market value of the
shares with respect to which an option is exercisable for the first time by you
during any calendar year (under this option and all other incentive stock
options you hold) exceeds $100,000, the excess portion will be treated as a
nonqualified stock option, unless the Internal Revenue Service changes the rules
and regulations governing the $100,000 limit for incentive stock options.

 

 

--------------------------------------------------------------------------------